Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2019

                                     No. 04-18-00391-CV

                                    TEXAS SMAC, LLC,
                                        Appellant

                                               v.

                                   EMJ CORPORATION,
                                        Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVK001067D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER

       The Appellant’s Motion to Extend Time to File Reply Brief is hereby GRANTED.
Appellant’s reply brief, if any, is due no later than February 8, 2019. No further extensions of
time will be considered.

       It is so ORDERED on January, 2019.

                                                                  PER CURIAM



       ATTESTED TO: __________________________
                   KEITH E. HOTTLE,
                   Clerk of Court